DETAILED ACTION
Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on 5/6/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
All claims have therefore been examined and allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1: “ A pipe for thermal cracking of hydrocarbons in the presence of steam, in which  a feed mixture is guided through…”

In claim 2: “ A pipe for thermal cracking of hydrocarbons in the presence of steam, in which  a feed mixture is guided through…”

In claim 11: “ An apparatus for thermal cracking of hydrocarbons in the presence of steam, in which  a feed mixture is guided through…”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: While the use of tubes with internal, helical grooving for the reduction of coke buildup in a hydrocarbon fracking apparatus are known in the art (see CN 201770662 U, machine translation attached), the optimization of the four parameters of (a) number of grooves, (b) inner pipe radius, (c) groove radius, and (d) groove depth, as required by each of the present independent claims, is not taught or suggested.
Other similar internally, helically grooved tube for use in hydrocarbon cracking (US 2014/0257001, Para. [0048]; and US 2005/0131263, Para. [0059]) specifically teach away from the optimization of the number of grooves.
It is noted that while internally, helically grooved tubes may exist in other applications and contexts, the optimization of such structures outside of the context of hydrocarbon cracking would not meet the MPEP 2144.05(II)(B) standard of a “reasonable expectation of success” even if optimizing the same parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763